DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/16/2020, 05/04/2021, 07/21/2021 have been considered by the examiner.

Conclusion
3.	This application is in condition for allowance except for the following formal matters: 

Drawings
4.	The drawings (05/16/2020) are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a time a time gap between a first slot in which the third signaling is received and a second slot in which the transmission is to occur is determined based on whether a spatial quasi-co-location (QCL) parameter for the one or more sets of reference signal resources is indicated by the transmitting end” claimed by the independent  claims (the exact language is not used in all the independent claims) must be shown. The above limitations correspond to the reason why the Examiner has found the claims  allowable (assuming the minor informalities below are corrected) over the prior art of the record and should be shown by the Drawing(s).

No new matter should be entered.



Claim Objections
5.	Claims 60, 64-68, 70-71, 74-78 are objected to because of the following informalities:  

Claim 60, line 1 the recited “are same” should be “are the same”.



Claim 65, line 1 the recited “are same” should be “are the same”.

Dependent claims 66-68 are also objected to since they depend on objected claim 64.

Claim 70, line 1 recited “are same” should be “are the same”.
Claim 71, line 2 the recited “is not indicated.}” should be “is not indicated.”

Claim 74, line 9 the recited “resources; or” should be “resources; and”.

Claim 74, lines 10-11 the recited “by the terminal end” should be “by the processor”.

Claim 74, line 15  the recited “by the transmitting end” should be “by the processor”.

Claim 75, line 1  the recited “are same” with “are the same”.

Claim 77, line 2 the recited “by the transmitting end” should be “by the processor”.

Dependent claims 76, 78 are also objected to since they depend on objected claim(s).


Allowable Subject Matter
6.	Claims 59, 61-63, 69, 72-73 are allowed,

7.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of the record (cited by Applicant in the IDSs) does not teach or suggest alone or in combination: 

A method for wireless communication, comprising:
receiving, by the receiving end, a third signaling from the transmitting end triggering a transmission, wherein the third signaling selects a final set of reference signal resources from the subset of the one or more sets of reference resources for the transmission, wherein a time gap between a first slot in which the third signaling is received and a second slot in which the transmission is to occur is determined based on whether a spatial quasi-co-location (QCL) parameter for the one or more sets of reference signal resources is indicated by the transmitting end, as recited in claim 59 and in combination with the other limitations of claim 59.

An apparatus for wireless communication, comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: receive a third signaling from the transmitting end triggering a transmission, wherein the third signaling selects a final set of reference signal resources from the subset of the one or more sets of reference 

Claims 64, 74 are currently objected to for various informalities (that must be overcome not by making claim 64, 74 broader but as indicated above), those claims include allowable subject matter corresponding to that pointed out above. It is assumed that in line 9 of claim 74 the claimed “or” should be “and”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/04/2021